366 S.W.3d 85 (2012)
STATE of Missouri, Plaintiff/Respondent,
v.
Laura BEVINEAU-DICKSON, Defendant/Appellant.
No. ED 96955.
Missouri Court of Appeals, Eastern District, Division Three.
May 9, 2012.
Daniel N. McPherson, Jefferson City, MO, for plaintiff/respondent.
Ellen H. Flottman, Columbia, MO, for defendant/appellant.
Before ROBERT G. DOWD, JR., P.J., MARY K. HOFF, J. and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Laura Bevineau-Dickson (Appellant) appeals from the trial court's judgment entered upon a jury verdict convicting her of two counts of distributing a controlled substance. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not abuse its discretion in sustaining the State's objection to a portion of defense counsel's opening statement. We also conclude that Appellant has failed to show that any prejudice resulted from the trial court's ruling. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).